July 25, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          TOKES ADLEYE, Appellant

NO. 14-17-00237-CV                     V.

                       MAGARET DRISCAL, Appellee
                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on March 10, 2017. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Tokes Adleye.
      We further order this decision certified below for observance.